Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-184554, 333-161389, 333-140477 and 333-138534 on Form S-8 and No.333-148756 and 333-177914 on Form S-3 of our report dated May 29, 2015, relating to the consolidated financial statements and consolidated financial statement schedule of Premier Exhibitions, Inc. and Subsidiaries, appearing in this Annual Report on Form 10-K of Premier Exhibitions, Inc. for the year ended February28, 2015. /s/ Cherry Bekaert LLP Atlanta, Georgia May29, 2015
